Mr. Justice Magruder, dissenting: I cannot concur in the reasoning of this opinion. If there is anything that is clear about the deed of Justin Butterfield to his daughter it is that he intended to draw a distinction between her children and her “heirs gener-, ally.” “Heirs generally” was intended to mean something else than a child, and this intention is clearly manifested by the reference to Georg-e Butterfield, the grantor’s son and the brother of Mrs. Gellatly. In default of “children” the “heirs generally” are to take. Clearly, the adopted son, Roy Gellatly, could not take as one of the “heirs generally.” He could only take, if at all, as a child. The reference, in the use of the words “heirs generally,” is manifestly to collateral heirs, the class to which Mrs. Gellatly’s brother, George Butterfield, belonged. Roy Gellatly cannot be an heir of any kind, except so far as he becomes such by being an adopted child. If he was not a child, then Mrs. Gellatly died without children, and the “heirs generally” take, and he cannot be classed among them not being a child, and not being- related in any way otherwise than by 'adoption. If the grantor did not intend to refer to an adopted child of his daughter as one of her children, then he could not by the same reasoning have intended to refer to such adopted child, as one of her “heirs generally.” If no future act of adoption was within the grantor’s contemplation, it was not so for the purpose of making such adopted child an “heir generally’ any more than it was for the purpose of making him a “child.” Mr. Chief Justice Boggs: I concur in the dissenting opinion of Mr. Justice Magruder.